Citation Nr: 0715450	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-29 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that, among other things, granted the 
veteran's claim of entitlement to service connection for 
PTSD, evaluated as 30 percent disabling effective September 
28, 2001, and denied service connection for alcoholism.  The 
veteran filed a notice of disagreement regarding the 
evaluation of his PTSD in June 2003.  The RO sent the veteran 
a statement of the case with respect to both the PTSD and 
alcoholism claims in July 2004.  In August 2004, the veteran 
filed a substantive appeal only with respect to the PTSD 
claim.

In February 2007, the veteran and his spouse, accompanied by 
the veteran's representative, testified at a hearing 
conducted before the undersigned Acting Veterans Law Judge.  
At the hearing the veteran submitted additional evidence 
accompanied by a waiver of RO consideration.  This evidence 
will be considered when evaluating the veteran's claim.

Since the veteran has appealed the initial disability rating 
assigned following the grant of service connection for PTSD, 
the Board has framed this issue as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

In addition, the veteran offered testimony at the February 
2007 Board hearing regarding alcoholism secondary to his 
service-connected PTSD.  Since this claim was not appealed by 
the veteran, it is not currently before the Board.  The claim 
will, however, be referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to an evaluation in 
excess of 30 percent for PTSD must be remanded for further 
action.

In this case, the Board observes that the veteran testified 
before the Board in February 2007 that he is receiving 
ongoing treatment at the Atlanta, Georgia, VA Medical Center.  
He also testified that he was seen for a PTSD examination at 
this facility in 2006.  Various records from this facility 
have been associated with the veteran's claims file, but a 
review of the file indicated that records from this facility 
dated since November 2005, have not been associated with the 
veteran's claims file.  This matter should therefore be 
remanded, and upon remand he RO should update the veteran's 
medical records from this facility and obtain records dated 
since November 2005.  In this regard, the Board notes that 
any records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the 
veteran's claims file, that have treated 
him since service for PTSD.  This should 
include all medical and treatment records 
from the Atlanta, Georgia, VA Medical 
Center dated since November 2005.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
extent and severity of his service-
connected PTSD.  It is imperative that 
the examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should report whether PTSD 
causes or would be expected to cause 
deficiencies in most of the following 
areas: work, school, family relations 
judgment, thinking, or mood.  The 
examiner should also provide a multi-
axial assessment, including assignment of 
a Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  All examination findings 
and the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.
        
3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claim.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




